Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-23 and 32- 40 are pending  and are  under consideration in the instant office action.

Information Disclosure Statement

The information disclosure statement (IDS)s submitted 09/04/2020 (6) and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application is a continuation of U.S application  16/460,111, (granted as US patent 10,799,490) filed July 2  2019 which is a continuation of US application 15/949,750 (granted as US patent   10,449,184 ) which is a continuation of US application 15/125,880 (granted as US patent 9968595) filed on 09/13/2016 which is an U.S. National phase application under 35 U.S.C 371 of PCT application non PCTUS2015020349, filed 03/13/2015, which claims priority under 35 U.S.C 119 (e) from provisional application serial No. 62/081542, filed 11/18/2014 and application serial No. 61/953487 filed on 03/14/2014.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 11-13 and 16-18 recite the limitation "Table 1", FIG.1, FIG 4, and Table 2 in the claims. There is insufficient antecedent basis for this limitation in the claims. It would be remedial to amend the claims to provide a clear antecedent basis for the term "Table 1" FIG1, FiG4 and Table 2. Claims dependent from claims 11 and are included in this rejection.
Additionally claims 11-13 and 16-18 is vague and indefinite in that the metes and bounds of the peaks described in Table1, FIG1 FlG4 and Table 2 are unclear. Absence of any recitation of Table 1, FIG1, FlG4 an Table 2 in the claims, it is impossible to ascertain, it is impossible to ascertain what the “relative peak intensities” were included in Table 1, FIG 1, FIG 2 and Table 2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3  and  32-40 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated by Lemieux et al. ( US 2013/0190249) (referenced in instant IDS dated 09/16/2016).
Instant claims are drawn to a pharmaceutical composition  comprising: (a) a compound (S)-N-((S)-1-(2- chlorophenyl)- 2-((3,3-difluorocyclobutyl)amino)-2-oxoethyl)-1-(4-cyanopyridin-2-yl)-N-(5- fluoropyridin- 3-yl)-5-oxopyrrolidine-2-carboxamide (Compound 1), or a pharmaceutically acceptable salt thereof, as part of a solid dispersion; Form 1 of the Compound 1; or Form 2 of the Compound 1; and optionally (b) one or more pharmaceutically acceptable carrier and a method of treating advanced hematologic malignancies in a subject, each characterized by the presence of a mutant allele of IDH1, the method comprising administering to the subject in need thereof a pharmaceutical composition as stated above.
Lemieux discloses a method of treating advanced hematologic malignancies in a subject (method of treating cancer (solid tumors) in a subject; paragraph [0008]), each characterized by the presence of a mutant allele of IDH1 (method of treating a cancer characterized by the presence of a mutant allele of IDH1; paragraph [0008]), the method comprising administering to the subject in need thereof a pharmaceutical composition (administering to a subject in need thereof a composition; paragraphs [0008], [0015]) comprising: (a) a compound (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3- difluorocyclobutyl) amino)-2-oxoethyl)-1-(4-cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5- 
paragraph [0094]), Lemieux et al. further discloses wherein the advanced hematologic malignancies are characterized by a mutant allele of IDH1 (cancer characterized by the presence of a mutant allele of IDH1; paragraph [0008]), wherein the IDH1 mutation results in a new ability of the enzyme to catalyze the NAPH- dependent reduction of alpharketoglutarate to R (-)-2-hydroxyglutarate (2HG) in a patient (mutations of IDH1 present in the cancer cells result in a new ability of the enzyme to catalyze the NAPH-dependent reduction of aloha-ketoglutarate to 2HG; paragraph [0107]) and wherein the mutant IDH1 has an R132X mutation (mutant IDH1 has R132X mutation; paragraph [0107]). Lemieux et al. discloses wherein the R132X mutation is selected from R132H, R132C, R132L, R132V, R132S and R132G (mutant IDH1 has R132X mutation selected from R132H, R132C, R132L, R132V, R132S and R132G; paragraph [0107]) and wherein the R132X mutation is R132H or R132C (mutant IDH1 has R132X mutation selected from R132H or R132C; paragraph [0107]). Lemieux et al. discloses wherein the method comprises administering to the subject in need thereof a pharmaceutical composition comprising Compound 1 (method of administering to a subject in need thereof a pharmaceutical composition; paragraphs [0008], [0015]), or a pharmaceutically acceptable salt thereof (or pharmaceutically acceptable salt thereof; paragraph [0008]), as part of a solid dispersion (compositions are in the form of dispersion; paragraph [0099]) and wherein the method comprises administering to the subject in need thereof Form 1 of the Compound 1 (method of administering to a subject in need thereof a pharmaceutical composition containing (S)-N-((S)-1-(2-
Therefore instant claims  1, 3  and  32-40 are fully anticipated by Lemieux et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-20, 32-35 and 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Lemieux et al. ( US 2013/0190249) in view of Berry (US 2011/0086088), ( US 2013/0190249) (all references are referenced in instant IDS dated 09/04/2020)
Lemieux discloses a method of treating advanced hematologic malignancies in a subject (method of treating cancer (solid tumors) in a subject; paragraph [0008]), each
characterized by the presence of a mutant allele of IDH1 (method of treating a cancer characterized by the presence of a mutant allele of IDH1; paragraph [0008]), the method comprising administering to the subject in need thereof a pharmaceutical composition (administering to a subject in need thereof a composition; paragraphs [0008], [0015]) comprising: (a) a compound (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3- difluorocyclobutyl) amino)-2-oxoethyl)-1-(4-cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5- oxopyrrolidine-2-carboxamide (Compound 1) (compound of (S)-N-((S)-1-(2- chlorophenyl)-2-((3,3-difluorocyclobutyl)amino)-2-oxoethyl)- 1-(4-cyanopyridin-2-yl)-N-(5- fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide; paragraph [0369]-[0372]), ora 
of (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3-difluorocyclobutyl) amino)-2-oxoethyl)-1-(4- cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide (Compound 1); paragraph [0369]-[0372]) or a pharmaceutically acceptable salt thereof (or pharmaceutically acceptable salt thereof; paragraph [0008]), as part of a solid dispersion (compositions are in the form of dispersion; paragraph [0099]); Form 1 of the Compound 1; or Form 2 of the Compound 1 (compound is racemic mixture Form 1 or Form 2); paragraphs [0369]-[0370]); and optionally (b) one or more pharmaceutically acceptable carriers (composition together with pharmaceutically acceptable carrier; paragraph [0094]). Lemieux et al. further discloses wherein the advanced hematologic malignancies are characterized by a mutant allele of IDH1 (cancer characterized by the 
Lemieux et al. fails to teach the particular weight percentage of Compound 1 recited in instant claims 4-5 that Compound 1 is crystalline and amorphous or mixture of different crystalline forms claimed in instant claims 6-10 or the X-ray diffraction patterns of compound 1 claimed in instant claims 11-20
However, Berry discloses wherein the particular weight percentage of Compound 1 is 10 percent, 20 percent, 30 percent, 40 percent, 50 percent, 60 percent, 70 percent, 75 percent, 80 percent, 85 percent, 87 percent, 88 percent, 89 percent, 90 percent, 91 percent,92 percent, Q93percent, 94percent, 95percent, 96 percent, 97 percent,98 percent, 99 percent, 99.5 percent, or 99.9 percent (weight percent crystalline is between 10 and 99.9 percent; paragraph [0049]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Lemieux in order to have provided wherein the particular weight percentage of Compound 1 is 10 percent, 20 percent, 30 percent, 40 percent, 50 percent, 60 percent, 70 percent, 75 percent, 80 percent, 85 percent, 8/percent, 88percent, 89percent,90 percent,91 percent, 92 percent, 93 percent, 94 percent, 95 percent,96 percent, 9/7 percent, 98 percent, 99 percent, 99.5 percent, or 99.9 percent, as previously disclosed by Berry, for providing a pharmaceutical composition for treating disorders such as melanoma (Berry; paragraph [0004]). Berry discloses wherein a particular percentage by weight of Compound 1 is crystalline (part of compound is in crystalline form; paragraph [0069}), and the remainder of Compound 1 is the amorphous form of Compound 1 (part of compound is in amorphous form; paragraph 
With regard to instant claim 6, It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Lemieux et al. in order to have provided wherein a particular percentage by weight of Compound 1 is crystalline, and the remainder of Compound 1 is the amorphous form of Compound 1, as previously disclosed by Berry, for providing a pharmaceutical composition for treating disorders such as melanoma (Berry; paragraph [0004)).
With regards to instant claims 8-10, Berry discloses wherein Compound 1 is at least 95 percent by weight crystalline (weight percent crystalline is between 10 and 100 percent; paragraph [0049]) and as such it would have been obvious to a person of ordinary skill in the art, at the time of the invention to modified the method of Berry, as disclosed by Lemieux et al., in order to provide where in the compound 1 is at least 90%, 95% or 99% by weight crystalline, absence of any evidence to the contrary.

 disclosed by Lemieux et al., in order to have provided wherein the single crystalline form is characterized by one or more of the peaks shown in FIG. 1, and as shown in Table 1 and Berry discloses wherein Form 1 is characterized by the peaks identified at 2-theta angles of 8.6, 15.6, 20.6 and 21.6 degrees (XRPD values of 8.27 (8.6), 15.65(15.6) , 21.02 (20.6), 21.83 (21.6); paragraph [0073]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Lemieux et al, in order to have provided wherein Form 1 is characterized by the peaks identified at 2-theta. Berry discloses wherein Form 2 of the Compound 1 is characterized by the X-ray powder diffraction (XRPD) pattern shown in FIG. 4, and the data shown in Table 2 (XRPD values of 9.99 (9.8), 12.11 
Accordingly, Instant claims 1, 3-20, 32-35 and 37-40 are prima facia obvious to a person of ordinary skill in the art motivated by the teachings of Lemieux et al. and Berry. Lemieux et al. discloses a method of treating advanced hematologic malignancies in a subject (method of treating cancer (solid tumors) in a subject; paragraph [0008]), each characterized by the presence of a mutant allele of IDH1 (method of treating a cancer characterized by the presence of a mutant allele of IDH1; paragraph [0008]), the method comprising administering to the subject in need thereof a pharmaceutical composition (administering to a subject in need thereof a composition; paragraphs [comprising: (a) a compound (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3- difluorocyclobutyl)amino)-2-oxoethyl)-1-(4-cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5- oxopyrrolidine-2-carboxamide (Compound 1) (compound of (S)-N-((S)-1-(2- chlorophenyl)-2-((3,3-difluorocyclobutyl)amino)-2-oxoethyl)- 1-(4-cyanopyridin-2-yl)-N-(5- fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide; paragraph , or a pharmaceutically acceptable salt thereof as part of a solid dispersion (; Form 1 of the .

Claims 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lemieux et al. ( US 2013/0190249) and Berry (US 201 1/0086088) as applied to claims
1, 3-20 and  32-40 above, and further in view of Shyh-Dar (WO 2014/015422 A1)( referenced in instant IDS)
Lemieux et al. and Berry teach as discussed supra and are applied here in the same manner. The cited references do not does not disclose wherein the solid dispersion comprises a water-soluble polymer.
However, Shyh-Dar discloses wherein the solid dispersion comprises a water- soluble polymer (dispersion is an aqueous (water-soluble), cellulose-based (polymer) composition; page 11, paragraph [8]; page 45, paragraph [1]). Shyh-Dar discloses wherein the solid dispersion comprises one partially water-soluble polymer (polymer is partially water soluble; page 45, paragraph [1])
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Lemieux et al. .

Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lemieux et al. (US 2013/0190249) and Berry (US 2011/0086088) as applied to claims 1-20, 25-35 and 37-39 above, and further in view of Riggins et al. (2013/0109643)( referenced in the IDS)
Lemieux et al. and Berry teach as discussed supra and are applied here in the same manner. The cited references do not does not disclose does not disclose wherein the advanced hematologic malignancies are characterized by a co-mutation selected from NPM1, FL.T3, TET2, CEBPA, DNMT3A, and MLL.
However, Riggins discloses wherein the advanced hematologic malignancies are characterized by a co-mutation selected from NPM1 and FLT3 (cancer (hematologic malignancy) has mutant of NPM-1 and FLT3; paragraphs [0059], [0079]). It would have been obvious to a person of ordinary skill in the art at the time of the invention, to have modified the method, as previously disclosed by Lemieux et al., in order to have provided wherein the advanced hematologic malignancies are characterized by a co- mutation selected from NPM1 and FLT3, as previously disclosed by Riggins, for providing an effective pharmaceutical to inhibit glutaminase for use in cancer therapy.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms, which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 

Claims 1, 3-23 and 32- 40 are provisionally rejected under the judicially created doctrine of obviousn1ess-type double patenting over claims 1-12 of US patent 10,799,490 (‘490),  1-23 of US patent 10,449,184(‘184)  and claims 1-6 and 17-21 of  US patent 9,968,595 (‘595)
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Instant claims 1,3-23 and 32-40  are drawn to a pharmaceutical composition comprising: (a) a compound (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3-difluorocyclobutyl)amino)-2-oxoethyl)-1-(4- cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide (Compound 1), or a pharmaceutically acceptable salt thereof, as part of a solid dispersion; Form 1 of the Compound 1; or Form 2 of the Compound 1; and optionally (b) one or more pharmaceutically acceptable carrier(s). Instant claims 32-40 are drawn to  method for treating advanced hematologic 
Claims 1-12 of ‘490 are drawn to a pharmaceutical composition for oral administration  and method of treating acute myelogenous leukemia (AML) in a subject, characterized by the presence of a mutant allele of IDH1, the method comprising administering to the subject in need thereof a pharmaceutical composition comprising   comprising (a) a solid dispersion comprising between 25-75% w/w of (S)--N--((S)-1-(2-chlorophenyl)-2-((3,3-difluorocyclobutyl)amino)-2-oxoet- hyl)-1-(4-cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5-oxopyrrolidine-2-c- arboxamide (Compound 1) or a pharmaceutically acceptable salt thereof, and a cellulosic polymer and optionally (b) one or more pharmaceutically acceptable carrier(s) and 
 Claims 1-23 of ‘184 are drawn to a pharmaceutical composition comprising (S)-N-((S)-1-(2-chlorophenyl)-2- ((3,3-difluorocyclobutyl)amino)-2-oxoethyl)-1-(4-cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)- 5-oxopyrrolidine-2-carboxamide (Compound 1) or a pharmaceutically acceptable salt thereof, as part of a solid dispersion and optionally one or more pharmaceutically acceptable carrier(s), with various excipients.
‘595 claims are drawn to  Crystalline Form 1 of (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3-difluorocyclobutyl)amino)-2-oxoethy- l)-1-(4-cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide (Compound 1)characterized by one or more X-ray powder diffraction (XRPD) peaks at 2.theta. angles (.+-.0.2.degree.) selected from 8.6.degree., 13.2.degree., 15.6.degree., 18.5.degree., 19.6.degree., 20.6.degree., 21.6.degree., 26.4.degree. and 27.3.degree and pharmaceutical compositions comprising a solid dispersion of this compound 1 along with a polymer and  a method of 
The difference between the instant claims and the ’490,  ‘184  and  ‘595 claims are that the ‘490 ‘184 and ‘595  claims specify the inclusion of a polymer within the formulation, which is essentially a specie of the instantly claimed generic formulation. As such these claims anticipates the instant claims. Further  ‘595 claims are more specific as to the detail of compound I in terms of its X-ray diffraction pattern. It is noted that upon  dissolution to formulate the compound to form a solid dispersion, the compound will lose its crystalline form and will be the same as that which is instantly claimed and the cellulosic polymer recited in ‘184 is a specie of the instantly claimed genus.  Therefore , ‘490, ‘184  and ‘595 claims recite a specie of the instant claims and as such anticipates the instant claims. 
  Although the conflicting claims  1, 3-23 and 32- 40 in the instant application and claims ‘490,  ‘184 and ‘595 are not identical as stated above, they are not patentably distinct from each other and as such are subject to obviousness double patenting rejection.
Conclusion
Claims 1, 3-23 and 32- 40 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.    The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629